                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


JILL CHARNESKY, Individually and as            File No. 18-cv-2748 (ECT/KMM)
Mother and Next Friend of B.C., a Minor and
Disabled Individual,

             Plaintiff,

v.

HEIDI WELSH, Individually and in her
Official Capacity as Olmsted County
Administrator;
PAUL FLEISSNER, Individually and in his
Official Capacity as Deputy County
Administrator of Olmsted County Health,
Housing and Human Services;
SARAH OAKES, Individually and in her
Official Capacity as Director of Health,
Housing and Human Services for Olmsted            OPINION AND ORDER
County;
EMILY COLBENSON, in her Official
Capacity as Director of Adult and Family
Services in Olmsted County;
AMY SHILLIABEER, Individually and in
her Official Capacity as Director of Child
and Family Services;
JESSE STRATTON, Individually and in his
Official Capacity as Supervisor of Child
Protection Services;
CHAD KIRSCHBAUM, Individually and in
his Official Capacity as Supervisor of Child
Protection Services;
KIM PEASE, Individually and in her Official
Capacity of Social Worker;
MARISSA GAGNON, Individually and in
her Official Capacity of Social Worker;
JENNIFER STILL, Individually and in her
Official Capacity of Social Worker;
MARK OSTREM, Individually and in his
Official Capacity as Olmsted County
Attorney;
MICHELLE BARNES, Individually and in
her Official Capacity as Assistant Olmsted
County Attorney; and
Unknown DOE defendants,

           Defendants.
________________________________________________________________________

Jill Charnesky, pro se.

Gregory J. Griffiths, Dunlap & Seeger, Rochester, MN, for Defendants Heidi Welsh, Paul
Fleissner, Sarah Oakes, Emily Colbenson, Amy Shilliabeer, Jesse Stratton, Chad
Kirschbaum, Kim Pease, Marissa Gagnon, Jennifer Still, Mark Ostrem, and Michelle
Barnes.


       This is the second round of Rule 12 motions in this case, in which pro se Plaintiff

Jill Charnesky challenges a series of actions relating to her and her son B.C.’s relationship

with child protective services in Olmsted County, Minnesota. Many of Charnesky’s claims

were dismissed following the first round of Rule 12 motions. The dismissed claims include

all claims against four Defendants associated with the Minnesota Department of Human

Services, all claims against three private-individual Defendants, and claims against the

other twelve Defendants, each associated with Olmsted County, Minnesota (collectively,

the “Olmsted County Defendants”), insofar as the claims were brought on behalf of B.C.

See generally Charnesky v. Lourey, No. 18-cv-2748 (ECT/KMM), 2019 WL 1505995 (D.

Minn. Apr. 5, 2019) [ECF No. 85]. Only the claims Charnesky brought on her own behalf

against the Olmsted County Defendants remained following the April 2019 order. With

                                             2
respect to those claims, Charnesky was ordered to reply to certain paragraphs of the

Olmsted County Defendants’ answer to better enable the Parties and the Court to resolve

whether various immunity-related defenses might apply here. Id. at *9. Charnesky did

so,1 and the Olmsted County Defendants now move for judgment on the pleadings as to

all remaining claims against them. ECF No. 93. For the reasons described below, that

motion will be granted.

                                             I2

       The April 2019 order describes the facts alleged in the complaint in detail, see

generally Charnesky, 2019 WL 1505995, and they will be summarized only briefly here.

Charnesky alleges that while B.C., who is disabled, was receiving medical care at the Mayo

Clinic in Rochester, Minnesota, a Mayo resident made a serious medication error that sent

B.C. to the emergency room. To preemptively discredit Charnesky in the event she pursued

a malpractice claim based on the medication error, the resident at fault initiated a false

CHIPS petition with Olmsted County Child Protection indicating that B.C. was the victim

of child abuse. (“CHIPS” stands for “child in need of protection or services,” see generally



1
       Charnesky was ordered to file her reply by May 3, 2019, but she did not do so until
May 10, 2019. ECF Nos. 85 at 25 (setting filing deadline); 87–88 (filings). The Olmsted
County Defendants ask that Charnesky’s remaining claims be dismissed because her reply
was filed seven days late and was substantively inadequate. See Olmsted Br. at 4–6 [ECF
No. 95]. Under the circumstances, dismissal for overshooting the deadline by a week
would be a disproportionately harsh sanction.
2
        In describing the relevant facts and resolving the Olmsted County Defendants’
motion for judgment on the pleadings, all factual allegations in the complaint are accepted
as true, and all reasonable inferences are drawn in Charnesky’s favor. See Lane v. Nading,
927 F.3d 1018, 1021 (8th Cir. 2019).
                                             3
Minn. Stat. § 260C.141.) Olmsted County social worker and Defendant Jennifer Still

authored the petition, which alleged that Charnesky suffered from factitious disorder by

proxy (previously called Munchausen syndrome by proxy), a condition in which the subject

falsely claims that another person has physical or psychological signs or symptoms of

illness, or causes injury or disease in another person—here, according to the CHIPS

petition, B.C.—with the intention of deceiving others. Charnesky had no such condition,

but B.C. was taken into custody by Olmsted County anyway. After a stay in a foster home

where he was emotionally and verbally abused and driven to harm himself, B.C. was sent

to a juvenile correctional facility. There, he was assaulted. Olmsted County authorities

did not tell anyone about the assault; Charnesky only learned about it by happenstance, and

an Olmsted County judge did not know about the assault until Charnesky informed him.

CPS then began retaliating against Charnesky by further limiting her already limited

contact with B.C. When these events began, B.C. was 16 years old, and he turned 18

shortly after Charnesky commenced this action in September 2018. He apparently remains

in long-term foster care, and his case is expected to be next reviewed by an Olmsted County

judge in late March or early April 2020. See ECF No. 110-1 at 1.

      As mentioned earlier, the Olmsted County Defendants’ answer asserted some

combination of immunities under state and federal law as to each of the Olmsted County

Defendants. ECF No. 10 ¶¶ 39–40. The Court ordered Charnesky to file a reply to those

portions of the Olmsted County Defendants’ answer, in which she was to “set[ ] forth

specific, non-conclusory factual allegations responsive to each subpart of those

paragraphs.” Charnesky, 2019 WL 1505995, at *9. Most pertinent to this motion are the

                                            4
following allegations in Charnesky’s complaint and reply that pertain to the Olmsted

County Defendants:

      •     Defendant Mark Ostrem, the Olmsted County Attorney,
            “participated in the prosecution and factual investigation of the
            allegations against Charnesky.” Compl. ¶ 18. He presented
            false evidence at B.C.’s guardianship hearing that Charnesky
            “did not want to challenge the guardianship matter.” Reply at
            6, 20. Although such hearings would usually have been
            handled by “low level associate attorneys,” Ostrem personally
            appeared for the purpose of preventing Charnesky from
            objecting to the guardianship proceeding. Id. at 6, 20. B.C.
            was not present at the hearing, and Charnesky, though present,
            was not permitted to speak. Id. at 6, 20. Charnesky alleges
            that this conduct by Ostrem deprived her of her right, as B.C.’s
            mother, to object to B.C.’s guardianship. Id. at 6–7.

      •     Defendant Michelle Barnes, an Assistant Olmsted County
            Attorney, “led and directed” the investigation of the state-court
            allegations against Charnesky. Compl. ¶ 17. She failed to
            produce B.C.’s medical records in response to a request by
            Charnesky’s counsel, records that were highly relevant to the
            question of whether Charnesky had factitious disorder by
            proxy or whether B.C. indeed did have certain medical
            conditions. Reply at 7, 21; see also Compl. ¶¶ 88–90, 93.
            Charnesky characterizes this as an “administrative function”
            that “had nothing to do with the judicial process.” Reply at 7,
            21. Charnesky contends that Barnes’s failure to produce the
            records violated her due process rights. Id. at 8, 21.

      •     Defendants Heidi Welsh, the Olmsted County Administrator;
            Paul Fleissner, the Deputy County Administrator of Olmsted
            County; Sarah Oakes, the Director of Health, Housing and
            Human Services for Olmsted County; Emily Colbenson, the
            Director of Adult and Family Services for Olmsted County;
            and Amy Shilliabeer, the Director of Child and Family
            Services for Olmsted County “would have access to financial
            data and would have supervised the allocation of funds,”
            “would have known that CPS was placing foster children in an
            illegal placement, a juvenile CORRECTIONAL facility,” and
            “would have known and authorized the entrapment of children
            in foster care for excessive amounts of time” for the purpose of

                                           5
    maximizing the “profitability” to Olmsted County of such
    placements rather than prioritizing the reunification of
    families. Reply at 9 (Welsh), 10 (Fleissner), 11 (Oakes), 12
    (Colbenson), and 13 (Shilliabeer).

•   Defendant Jesse Stratton, a Supervisor in Child Protective
    Services for Olmsted County, threatened Charnesky after
    Charnesky told one of B.C.’s high-school teachers following
    B.C.’s hospitalization for self-harm that B.C. had been abused
    in his first foster placement. Reply at 15. Specifically, Stratton
    told Charnesky that that he would ensure that B.C “would be
    put in a locked residential facility for the rest of his life if
    [Charnesky] ever told anyone about the abuse.” Id.; see also
    Compl. ¶ 98 (attributing this threat to an unidentified CPS
    supervisor).

•   Defendant Chad Kirschbaum, a Supervisor in Child Protective
    Services for Olmsted County, personally authorized B.C.’s
    placement in the juvenile correctional facility. Reply at 16.

•   Defendants Shilliabeer, Stratton, Kirschbaum, and Olmsted
    County social workers Kim Pease, Marissa Gagnon, and
    Jennifer Still failed to advise Olmsted County district court
    judge Kevin Lund that B.C. had been assaulted in the juvenile
    correctional facility, and Charnesky characterizes the failure to
    inform the court as a criminal act. Reply at 13 (Shilliabeer),
    14 (Stratton), 16 (Kirschbaum), 17 (Pease), 18 (Gagnon), 19
    (Still). Charnesky notes that Still is not licensed as a social
    worker. Id. at 19. Pease and Gagnon had actual notice of the
    assault. Compl. ¶ 100.

•   Defendants Shilliabeer and Stratton are “responsible for the
    training, direction, supervision and development of policies
    that led to the unconstitutional actions of” the defendants who
    are social workers—Kirschbaum, Stratton, Still, Pease, and
    Gagnon. Reply at 13 (Shilliabeer), 14 (Stratton).

•   Finally, Defendants Pease and Gagnon “perpetuated an illegal
    CHIPS petition in order to make money for CPS,” and
    repeatedly lied to Judge Lund about unidentified things
    Charnesky said and did. Reply at 17 (Pease), 18 (Gagnon).



                                    6
                                              II

       Four claims remain in this case: Count I, a § 1983 substantive due process claim

against all Olmsted County Defendants based on the removal of B.C. from Charnesky’s

home;3 Count VI, a civil-rights-conspiracy claim4 against all Olmsted County Defendants;

Count VII, an ADA-retaliation claim against all Olmsted County Defendants; and

Count VIII,5 a § 1983 claim alleging prosecutorial misconduct against two of the Olmsted

County Defendants, Mark Ostrem and Michelle Barnes. The Olmsted County Defendants

move for judgment on the pleadings as to all of these claims. See Mot. [ECF No. 93]; Fed.

R. Civ. P. 12(c).

       A motion for judgment on the pleadings under Rule 12(c) is assessed under the same

standard as a motion to dismiss under Rule 12(b)(6). Ashley Cty. v. Pfizer, Inc., 552 F.3d

659, 665 (8th Cir. 2009). In reviewing a motion to dismiss for failure to state a claim under

Rule 12(b)(6), a court must accept as true all of the factual allegations in the complaint and

draw all reasonable inferences in the plaintiff’s favor. Gorog v. Best Buy Co., 760 F.3d



3
       As noted in the April 2019 order, Charnesky nominally brings Count I pursuant to
42 U.S.C. § 1982, but that appears to be a typographical error. See Order at 11 [ECF No.
85]. Section 1982 pertains to racial discrimination in the context of property rights.
Count I alleges that Charnesky’s substantive due process rights were violated in B.C.’s
removal from her home; that claim therefore will be construed as arising under § 1983. See
Erickson v. Pardus, 551 U.S 89, 94 (2007) (per curiam) (applying liberal pleading
construction to pro se filings).
4
       Charnesky pleads this claim as arising under 42 U.SC. § 1983, but it seems more
readily understood as a claim under § 1985, which addresses civil-rights conspiracies. See
Erickson, 551 U.S. at 94 (applying liberal pleading standard to pro se filings).
5
       The complaint lists this as Count “XIII,” apparently in error. See Compl. at 49.
                                              7
787, 792 (8th Cir. 2014) (citation omitted). Although the factual allegations need not be

detailed, they must be sufficient to “raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The complaint must

“state a claim to relief that is plausible on its face.” Id. at 570.

                                                A

       Count VIII alleges that Ostrem and Barnes are liable under § 1983 for prosecutorial

misconduct in the state-court proceedings. Similarly, Counts I and VI arise, at least in part,

from allegedly wrongful acts various Defendants committed in connection with the

initiation of and their participation in those state-court proceedings. Insofar as Charnesky’s

claims relate to the initiation or litigation of the state-court child-protection case, those

claims are barred by one or another form of absolute immunity.

       Ostrem and Barnes present the quintessential example of absolute prosecutorial

immunity, which protects county attorneys and their assistants when they are acting within

the scope of their prosecutorial authority in child-protection cases. McCuen v. Polk

County, 893 F.2d 172, 174 (8th Cir. 1990). As the Eighth Circuit explained in Williams v.

Hartje:

               The doctrine involves a choice between protecting all
               prosecutors from harassing lawsuits over their official acts and
               providing redress for all injuries occasioned by those acts.
               When such a choice is made in the law, it is inevitable that
               someone will be hurt. But the choice must be made, and it has
               been long decided that it is better to allow a few wrongs to go
               unredressed than to expose all prosecutors to the risk of
               retaliation for their occasional honest mistakes.




                                                8
827 F.2d 1203, 1208 (8th Cir. 1987). “Not all acts of a prosecutor are immunized, but the

immunity does extend to cover all acts undertaken in the role of advocate in the judicial

phase of criminal proceedings.” Id. To determine whether an official’s actions fall within

the scope of the immunity, courts use “a functional approach that looks to ‘the nature of

the function performed, not the identity of the actor who performed it.’” Brodnicki v. City

of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996) (quoting Forrester v. White, 484 U.S. 219,

229 (1987)). Conduct protected by the immunity includes “the initiation and pursuit of a

criminal prosecution, the presentation of the state’s case at trial, and other conduct that is

intimately associated with the judicial process,” id., even if the actions are “patently

improper” or made “in a consciously malicious manner, or vindictively, or without

adequate investigation, or in excess of [the prosecutor’s] jurisdiction,” Williams, 827 F.2d

at 1208–09.

       The conduct by Ostrem and Barnes which Charnesky contends violated her rights

falls within the scope of the conduct protected by the immunity. The violations she alleges

against Ostrem involve his conduct in the courtroom at the guardianship proceeding—in

other words, “the presentation of the state’s case at trial.” See Brodnicki, 75 F.3d at 1266.

The violations she alleges against Barnes relate to Barnes’s failure to produce certain

medical evidence that would have been significant and beneficial to Charnesky’s interests

in the guardianship matter. But prosecutors have immunity from suits based on their failure

to produce exculpatory evidence. Woodworth v. Hulshof, 891 F.3d 1083, 1089 (8th Cir.

2018) (noting that “Brady violations fall within the scope of prosecutorial immunity” and

that “[t]o the extent Woodworth claims any improprieties unrelated to Brady, we have

                                              9
instructed that a prosecutor is immune from suit even if he ‘knowingly presented false,

misleading, or perjured testimony . . . or withheld or suppressed exculpatory evidence.’”

(quoting Reasonover v. St. Louis Cty., 447 F.3d 569, 580 (8th Cir. 2006)). Because the

facts Charnesky alleges against Ostrem and Barnes are wholly prosecutorial in nature, her

claims against them are barred by the doctrine of absolute prosecutorial immunity.

       Insofar as any of Charnesky’s remaining claims could be understood to be based on

Still, Pease, or Gagnon instituting or maintaining the CHIPS petition under false pretenses

and for the purposes of making money for CPS, see Compl. ¶ 22, 47–49; Reply at 17–18,

those actions also are protected by absolute immunity under longstanding Eighth Circuit

precedent. To the extent Charnesky alleges that any of them violated her rights by initiating

the CHIPS petition based on deliberately falsified information, those Defendants enjoy

absolute prosecutorial immunity because that role is “functionally comparable to that of a

prosecutor.” Thomason v. SCAN Volunteer Servs., Inc., 85 F.3d 1365, 1373 (8th Cir. 1996)

(citing Myers v. Morris, 810 F.2d 1437, 1452 (8th Cir. 1987), cert. denied, 484 U.S. 828

(1987), abrogated on other grounds by Burns v. Reed, 500 U.S. 478 (1991)). And to the

extent that Charnesky alleges they violated her rights by giving false testimony in those

proceedings as a state-court witness, they are protected by absolute witness immunity. Id.

at 1373 (citing Manzano v. S.D. Dep’t of Soc. Servs., 60 F.3d 505, 512 (8th Cir. 1995)).

                                             B

       The Olmsted County Defendants argue that the other remaining claims—under

§ 1983 for the removal of B.C. from Charnesky’s home, a civil-rights conspiracy, and for



                                             10
ADA retaliation, all brought against every remaining Olmsted County Defendant—are not

plausibly pleaded under Twombly and Iqbal. Olmsted Br. at 6–7.

       It is fairly straightforward to conclude that Count VI, the civil-rights-conspiracy

claim, has not been plausibly pleaded. To plausibly plead a conspiracy claim requires a

plaintiff to allege “enough factual matter (taken as true) to suggest that an agreement was

made.” Twombly, 550 U.S. at 556. Nothing in Charnesky’s complaint or reply suggests

(or at least suggests in anything more than conclusory terms) that any of the Olmsted

County Defendants reached any agreement with one another to deprive her of any right.

For that reason, Count VI will be dismissed in its entirety.

       As for the other claims, the Olmsted County Defendants argue quite broadly that

“Charnesky collectively makes reference to the actions and inactions of ‘defendants’” and

“pled no facts as to what any of the specific Olmsted County Defendants did or did not

do.” Olmsted Br. at 6–7. That is not entirely correct. In her reply, Charnesky alleges

actions or inactions by specific Olmsted County Defendants: as detailed above, certain of

them supervised the allocation of funds and sought to maximize the “profitability” to the

County of foster placements at the expense of pursuing family reunification; certain of

them failed to notify the Olmsted County district court judge that B.C. had been assaulted

in the juvenile correctional facility; two of them trained and supervised the county social

workers; one authorized B.C.’s placement in the juvenile correctional facility; another

threatened Charnesky that her son would be placed in a residential facility for the rest of

his life if she told anyone B.C. had been abused in his foster placement.



                                             11
       Most of these allegations do not “raise a right to relief [on her remaining § 1983

claims] above the speculative level.” Twombly, 550 U.S. at 555. In particular, Charnesky

has not plausibly alleged that any Defendant violated her rights by their: (1) role with

respect to the allocation of funds and maximization of the “profitability” of foster

placements generally; (2) authorization of B.C.’s placement in the juvenile correctional

facility after his first foster placement deteriorated; (3) failure to advise the Olmsted

County district court judge that B.C. had been assaulted in the juvenile correctional

facility; or (4) training or supervision of the social worker defendants. These allegations

do not relate to actions undertaken with respect to Charnesky (as opposed to B.C., whose

claims were previously dismissed without prejudice), and Charnesky has not plausibly

alleged how any of these alleged actions affected her rights.

       Charnesky’s ADA retaliation claim is not plausibly pleaded, either, but why this is

so deserves somewhat greater explanation. The ADA provides that it is “unlawful to

coerce, intimidate, threaten, or interfere with any individual . . . on account of his or her

having aided or encouraged any other individual in the exercise or enjoyment of, any right

granted or protected by this chapter.” 42 U.S.C. § 12203(b). To establish a prima facie

case of retaliation under the ADA, Charnesky must prove: “(1) that [s]he engaged in a

statutorily protected activity, (2) that an adverse action was taken against h[er], and (3) a

causal connection between the adverse action and the protected activity.” Mershon v. St.

Louis Univ., 442 F.3d 1069, 1074 (8th Cir. 2006) (quoting Amir v. St. Louis Univ., 184 F.3d

1017, 1025 (8th Cir. 1999)). To be engaged in protected activity, an individual must object

to an action prohibited by the ADA or charge, testify about, or assist or participate in an

                                             12
investigation regarding an action prohibited by the ADA. Lindgren v. Camphill Village

Minn., Inc., No. Civ.00 -2771 RHK/RLE, 2002 WL 1332796, at *7 (D. Minn. June 13,

2002). An objection may be formal or informal, and it is enough if the plaintiff reasonably

believes the activity in question to be a violation of the ADA. See Sherman v. Runyon, 235

F.3d 406, 409–10 (8th Cir. 2000). Complaints about “unsavory” or other bad acts are not

protected activity unless the acts are prohibited by the ADA. See Bakhtiari v. Lutz, 507

F.3d 1132, 1137–38 (8th Cir. 2007). Complaints are not protected activity when they are

vague or speculative, Equal Emp’t Opportunity Comm’n v. Prod. Fabricators, Inc., Civ.

No. 11 -2071 (MJD/LIB), 2013 WL 1104731, at *12 (D. Minn. Mar. 18, 2013), or when

they are only marginally related to the ADA, Riggs v. Bennett County Hosp. & Nursing

Home, No. CIV. 16 -5077-JLV, 2019 WL 1441205, at *21 (D.S.D. Mar. 31, 2019).

       Charnesky may reasonably be understood to identify two reports that she would say

are protected activity. See Erickson, 551 U.S at 94 (applying liberal pleading construction

to pro se filings). First, during a meeting at B.C.’s school to discuss his individualized

education program, see 34 C.F.R. § 300.320, Charnesky told one of B.C.’s teachers that

B.C. had been assaulted in his foster placement. Compl. ¶ 98. Second, Charnesky alleges

that she reported to the state-court judge that B.C. had been assaulted in the juvenile

correctional facility where he was sent after his hospitalization. Id. ¶ 107. But these reports

are not protected activity. Charnesky does not say how her reports of the assaults B.C.

suffered in foster placement and in the juvenile correctional facility related in any way to

a violation of the ADA. Charnesky does not allege that her reports referenced the ADA

contemporaneously. The allegations in Charnesky’s complaint provide no basis to infer an

                                              13
implicit connection between her reports and the ADA. She does not identify now an ADA

provision to which her reports might have been related then. It is not feasible—and perhaps

not possible—to afford Charnesky the benefit of the doubt and identify either a subsection

of the ADA or a regulation promulgated under the ADA implicated by Charnesky’s reports

to B.C.’s teacher or the state-court judge. One court in this District has determined

definitively that a report of an “assault” was not protected activity because the assault was

not prohibited by the ADA. Lindgren, 2002 WL 1332796, at *8. The absence of any tether

between the two reports Charnesky identifies and the ADA means her ADA retaliation

claim is implausible and must be dismissed.

       Though Charnesky did not request it, she will be given the opportunity to file and

serve an amended complaint addressing her ADA retaliation claim’s deficiencies. As a

practical matter, Defendants did not argue specifically that Charnesky had failed to plead

protected activity, and Charnesky should have the chance to replead and reframe her

allegations in view of the guidance provided for the first time here. As a legal matter,

Charnesky’s complaint includes enough to think she deserves a second chance with respect

to her ADA retaliation claim. Charnesky alleges many facts suggesting that she advocated

for B.C. and that B.C.’s foster-care placement was not suitable. See, e.g., Compl. ¶¶ 94 –

96. It does not require imagining the impossible to think that Charnesky’s advocacy in

some legally relevant way might have concerned the ADA. And she alleges that Stratton,

a CPS Supervisor, told Charnesky that if she told anyone else about B.C.’s abuse, Stratton

would put B.C. in a locked residential psychiatric ward for the rest of his life. Compl.

¶¶ 16, 98; Reply at 15. Under the circumstances, that represented a threat not only about

                                             14
B.C.’s own continued confinement, but also about Charnesky’s ability to interact or

potentially reunite with her son. 6

                                            III

       Charnesky previously moved for recusal pursuant to 28 U.S.C. § 455 [ECF

No. 101], and the motion was denied on September 5, 2019 [ECF No. 105]. The next day,

she filed a motion to appeal or for reconsideration. ECF No. 106. Aside from three-and-

a-half sentences that were added on the fourth page, the body of the new motion appears

to be identical to the previously denied recusal motion. See id. at 4. It presented no new

evidence or argument. Local Rule 7.1(j) provides that a party must not file a motion to

reconsider unless she has received prior permission from the Court to do so. LR 7.1(j). “A

party who seeks permission to file a motion to reconsider must first file and serve a letter

of no more than two pages requesting such permission” and “must show compelling

circumstances” to justify the reconsideration it seeks. Id. Charnesky has not complied

with any of those requirements, and her motion for reconsideration will be denied for that

procedural reason and also because the same arguments already were considered and

rejected when they were captioned as a motion to recuse.




6
       The April 2019 Order stayed discovery pending resolution of any immunity issues
that might be resolved in an early dispositive motion. Charnesky, 2019 WL 1505995, at
*8. Given the disposition of this motion, that stay will remain in effect.
                                            15
                                       ORDER

      Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

ORDERED that:

      1.    Defendants’ Motion for Judgment on the Pleadings [ECF No. 93] is

            GRANTED;

      2.    The stay of discovery [ECF No. 85 at 26] remains in effect;

      3.     Plaintiff’s motion [ECF No. 106] to appeal or for reconsideration of the

            September 6, 2019 order denying her earlier motion to recuse is DENIED;

            and

      4.    Within 30 days of the date of this Order, Plaintiff may file an amended

            complaint to cure the deficiencies identified in this opinion with respect to

            her ADA retaliation claim.



Dated: December 2, 2019                         s/ Eric C. Tostrud
                                                Eric C. Tostrud
                                                United States District Court




                                           16
